 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDB-E-C-K-Christenson-Raber-Kief&Associates,Inc.ORDERandJethro Brown.Case 19-CA-5105February 18, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 10, 1971, Trial Examiner Henry S.Salim issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions and asupporting brief, and Respondent filed an answeringbrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions,' and to adopt hisrecommended Order.'General Counsel urges that we find an 8(a)(1) violation in Respondent'sfailure to rehire Brown, relying uponMerlyn Bunney and Clarence Bunney,Partners, d/b/a Bunney Bros. Construction Company,139 NLRB 1516While it is true that the Trial Examiner seemed to be limiting his considera-tion to the 8(a)(3) allegations of the complaint, it nevertheless seems clearthat he credited Respondent's version of the facts, which was to the effectthat it was Brown's record of quitting during a project which motivatedRespondent in deciding not to rehire Brown, particularly for a job requiringtransportation to a distant project Thus, if we accept his credibility resolu-tions, we must also find that no 8(a)(1) violation occurred, since the failureto rehire has been found to have been based upon valid business considera-tionsWhile General Counsel has excepted to certain credibility findingsmade by the Trial Examiner, it is the Board's established policy not tooverrule a Trial Examiner's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB544, enfd 188 F 2d 362 (C A 3) We have carefully examined the recordand find no basis for reversing his findingsThe General Counsel has excepted also to the Trial Examiner's failure tocorrect the record in accordance with the General Counsel's unopposedmotion to the Trial Examiner We hereby grant the motion and order therecord so correctedFootnote 2 of the Trial Examiner's Decision is in error insofar as itindicates that the agreement between Respondent and Amchitka CraftsCouncil, Resp Exh 1, was applicable to Brown's 1969 employment withRespondentFinally, the letter of the U S Army Corps of Engineers to Brown wasdated September 23, 1969, not 1961 as the Trial Examiner found3We disavow the Trial Examiner's reliance onCollyer Insulated Wire,192 NLRB No 150 He appears to have assumed that Brown's Augustgrievance related to the same subject matter as Brown's January charge filedwith the NLRB This assumption is contrary to fact, since Brown's grievancerelated solely to his wage claims during his previous period of employmentMember Jenkins would not in any event defer to the grievance procedure,for the reasons set forth in his dissenting opinion inCollyer, supra195 NLRB No. 95Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S SAHM, Trial Examiner: This proceeding, heardat Anchorage, Alaska, on May 27, 1971, pursuant to a chargefiled the preceding January 22 and a complaint issued March9, presents the question whether Respondent herein, calledthe Company, violated Section 8(a)(3) for refusing to hireJethro Brown on December 23, 1970, because when he wasformerly employed by the Company he filed a grievance withhis Union and with the Army Corps of Engineers claiminghe was underpaid, and he also filed a charge with the U.S.Equal Employment Opportunity Commission alleging em-ployment discrimination in violation of the Civil Rights Actof 1964.Upon the entire record and consideration of Counsels' ar-guments, including the briefs of the parties and citation ofcases claimed to be dispositive of the issues in this case, andfrom observation of the demeanor of the witnesses, there arehereby made the following.FINDINGS OF FACT'IBUSINESS OF THE RESPONDENTThe Company, a joint venture, is engaged in the generalcontracting business. It is one of the contractors at the Am-chitka Island, Alaska, Test Site of the Atomic Energy Com-mission.Annually, the Company purchases and receivesfrom sources outside Alaska for use in Alaska goods andsupplies valued in excess of $50,000. Upon the foregoingadmitted fact, it is found that B-E-C-K-Christenson-Raber-Kief & Associates, Inc., is engaged in commerce within themeaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Union isa labor organizationwithin themeaning ofthe Act.IIIALLEGED UNFAIR LABOR PRACTICESA. Brown is Refused EmploymentBrown was employed by Respondent Company from June9, 1969, through July 25, 1969, on Amchitka Island, AlaskaBefore the project on which Brown was working was com-pleted, he voluntarily quit his jobWhen he returned to An-chorage, he complained to his union, Local 341 of the Labor-ers, herein called the Union, claiming he was "shorted" onactual hours worked and also that he was underpaid by theCompany in that he was paid asphalt-raker's pay instead ofthe scale provided for a screed-man's work, which he con-tended he was entitled to under the terms of a collective-'In resolving the disputed issues,where no mention is made of certainevidence introduced by the parties,it is not because consideration was notgiven to such evidence,but rather because it is regarded as insubstantial incharacter or unsupported by a preponderance of credible evidence or im-material to deciding the salient issues in this case SeeJackson MaintenanceCorp,126 NLRB 115, 117, fn1,Bishop & Malco, Inc,159 NLRB 1159,1161 B-E-C-K-CHRISTENSON-RABER-KIEF & ASSOCIATES469bargainingagreement between said Union and the Com-pany.'Brown also complained on August 1, 1969, to the ArmyCorps of Engineersalleging hewas hired as an asphalt rakerbut performed as a screed-man receiving,however, the basichourlywagerate of $6.39 rather than the higher screed-man'sscaleof $7.74 per hour.' By letter dated September 23, 1961,the Engineers notified Brown that his claim was disallowedas there was no violation of the contract labor standards.The complaintmadeby Brown was submitted on August4, 1969, by his Union to the Board of Conciliation establishedunder the provisions of the Alaska Master Labor Agreement.By decision dated February 16, 1971, the Board foundagainstBrown on his claim that the Company had shorted him onthe hours he had worked but held that Brown had performedthe work of a screed-man andshould have been paid thehigher scaleThe Company was ordered to pay Brown$184.24, which it didBy letter dated October 8, 1970, Brown was advised by theEqual Employment Commission that the Commission had nojurisdiction over his charge of employmentdiscriminationwhich he alleged to be in violation of the Civil Rights Act of1964B.The Company's VersionThe Company Respondent admits it refused to hire Brownon December 23, 1970, when he was referred by the Unionfor a job on Amchitka Island, stating that during his previousemployment by them in 19641 and 1969 Brown's performanceof duties was not satisfactory and in 1969 he quit the jobwithout notice during the final weeks of the project, therebycausing a shortage in crew manning and a subsequent in-crease in overtime.' Brown, on December 23, 1970, also com-plained to the Alaska State Legal Services Association, whichrepresents low income clients for no fee, which instituted acharge before the State Human Rights Commission on hisbehalf, alleging that Respondent refused to hire Brown be-cause he is a Negro. On January 22, 1971, Brown filed withthe Board a charge against Respondent alleging he wasrefused employment because he "engaged in protected andconcerted activities," which eventuated in a complaint beingissued on March 19 and a hearing held on May 27Alaska Master Labor Agreement, 1969-1972, GC Exh 2, Agreementbetween Company and Amchitka Crafts Council, Resp Exh 1It appearsthat all screed-men come within the referral jurisdiction ofthe Operating Engineers UnionThe Companyalleges thatwhen Brown left its employ in 1964 he wasarrested by the police for intoxication, which Brown deniedBrown's testimony is not credited that Parker, the Company's Anchor-age manager, told him when he was referred by the Union on December 23,that the Company would not hire him because of the various charges he hadinstituted againstitIt strains one's credulity to believe that Parker, a Com-pany official for 15 years, and evidently versed in employment practices andindustrial relations, would be so incredibly naive andinane as tosenselesslycompromise his company with the admittedly damaging statement to Brownthat its refusal to hire him was because of the lawsuits and charges he hadinstituted against the Company Parker's version is credited that he toldBrown when he refused to hire him that his previous employment recordwith the Company was unsatisfactory Moreover, Parker's testimony that heimmediately telephoned Lee, the Union's president, and informed him thathe had refused to hire Brown because he was not satisfactory on his last joband requested him to refer another man, stands uncontradicted on therecordDiscussion and ConclusionsThe evidence here is devoid of any credible discriminatoryreason for Respondent's refusal to hire Brown. There is nobasis in the record for concluding that Brown was refusedemployment for proscribed reasons. In this proceeding, thebare recital of the facts is sufficient to show no discriminatoryconduct within the meaning of Section 8(a)(3) of the Act. TheUnion's president, Ray Lee, when told by Brown on Decem-ber 23 that he had been refused employment by Parker, didnothing at that time other than to refer another man toRespondent.However, Parker, Respondent's Anchoragemanager, immediately advised Lee on December 23, thatBrown was ineligible for rehire and the same day wrote aletter to the Union explaining the reasons why Brown was nothired. See also General Counsel's Exhibit 7. Also, on thesame day, when an official of the State Human Rights Com-mission telephoned Parker in regard to Brown's charge ofrace discrimination, Parker told him that Brown had not beensatisfactory on his last job. The job that Brown applied for onDecember 23 involved a project of the Atomic Energy Com-mission on Amchitka Island which requires all applicants tobe screened, undergo an investigation, and receive a securityclearance.' The costs entailed in the security, physical, andpsychological processing of a person to be sent for employ-ment to Amchitka costs approximately $600. In addition,there is provided one-way transportation of $175 from An-chorage to Amchitka, plus 8 hours' pay for filling out thesecurity papers and also 8 hours' travel time pay whichamounts to an additional $106 The cost of a replacement inthe event Brown proved unsatisfactory on the job to Re-spondent, the General Contractor, or the Government wouldamount to approximately $880, which does not include re-turn transportation from Amchitka Island to Anchorage, forallof which Respondent was financially responsible. Thisnecessarily required caution and care on Respondent's partas to whom they selected for employment on Amchitka.These uncontroverted facts,supra,confirm Parker's cred-ited testimony that his reasons for refusing to hire Brownwere due to his former employment record which was un-satisfactory and not for proscribed reasons. The refusal toemploy Brown, based on legitimate and substantial businessjustifications, constituted a lawful exercise of managerialright and prerogative. The Supreme Court, in one of the firstLabor Board complaint cases it decided, stated:The Act does not interfere with the normal exercise ofthe right of the employer to select its employees or todischarge them. The employer may not, under cover ofthat right, intimidate or coerce its employees with re-spect to their self-organization and representation, andon the other hand, the Board is not entitled to make itsauthority a pretext for interference with the right ofdischarge when that right is exercised for reasons otherthan such intimidation and coercion.7In order to find an 8(a)(3) violation with respect to Brown,itwould be necessary, among other factors, to hold, under thecircumstances here revealed, that his being refused employ-ment for ostensibly valid reasons as evidenced by the creditedtestimony specified above and below is not a managementprerogative but rather was intended to discriminate againsthim. Fundamental economic concepts would decry such aconcept as administrative arroganceWhat was said by theCourt of Appeals for the Fifth Circuit is particularly perti-nent in this regard.See Article XIII and XIX oftheMaintenanceAgreement Resp Exh1'NLRB v Jones& Laughlin SteelCorp,301 U S 1, 45-46 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut aswe have so often said: management is for manage-ment. Neither Board nor Court can second-guess it orgive it gentle guidanceby over-the-shoulder supervision.Managementcan discharge for good cause, for badcause,or no cause at all. It has, as the master of itsbusiness affairs, complete freedom with but one specificdefinite qualification: it may not discharge when the realmotivating purpose is to do that which Section 8(a)(3)forbids ... The employer does not enter the fray withthe burden of explanation. With discharge of employeesa normal, lawful legitimate exercise of the prerogative offree management in a free society, the fact of dischargecreates no presumption, nor does it furnish an inferencethat an illegal-not a proper-motive was its cause. Inthe choice between lawful and unlawful motives, therecord taken as a whole must present a substantial basisof believable evidence toward the lawful one.'Moreover, there is evidence that the Company and Union'srelationship has been mutually beneficial and harmonious.Henry Hedberg, a Union official for 19 years, presently Secre-tary-Treasurer of Local 341 of the Laborers Union and for-merly president and business agent, testified on cross-exami-nation,when called as a witness by the General Counsel, thatRespondent's relationship with the Union is excellent and hedescribed the Respondent Company as "one of our bettercontractors." Furthermore, this litigation was the first timein 10 years of Respondent's existence that it has ever beenaccused of committing an unfair labor practice and this wasthe first grievance filed against them with the Board of Con-ciliation. See above. Richard Egge, one of the owners andpartners of Respondent, testified that Respondent has neverhad any labor difficulties of any kind and he characterized theCompany's relationship with Alaska unions as "very good,"stating that they have "an affirmative action" program whichhas been characterized by the Atomic Energy Commission as"the best"' in Alaska. In addition, testified Egge, they have aminority program headed up by a Negro and they have ac-tively recruited minority trainees and employ a black subcon-tractor on their job at Amchitka. Recently, Egge stated, theGovernment awarded his Company a contract at Great Falls,Montana, "because we had the best affirmative action pro-gram" even though " ... we were not low bidder."The Board and the Courts, in other cases where it has beenfound that a respondent has committed unfair labor prac-tices, have considered a respondent's animus or hostility to-ward union and/or protected activities. Evenhanded justicewould require that where there is not a scintilla of evidenceproduced by the General Counsel to show such antiunionbias, as here, this factor should be considered in evaluatingwhether the Respondent in this proceeding has committedany unfair labor practices. There is no such evidence in therecord of this case to support such a conclusion This proba-tive and significant factor also casts doubt upon the meagre,if any, evidence to substantiate the General Counsel's conten-tions that Brown was refused employment because of his"protected and concerted" activities. In addition, there islacking another crucial element-independent evidence ofantiunionmotivation which is essential to findinga prima8(a)(3) of the Act.' Therefore, upon the record as a whole, itis found that the General Counsel has failed to sustain hisburden of establishing by a fair preponderance of substantialcreditable evidence that the Respondent discriminatonlyrefused employment to Jethro Brown.The Board's recently issued decision on August 23, in theCollyer InsulatedWirecase, 192 NLRB No. 50, ruled by athree-to-two vote that since the dispute giving rise to thealleged unfair labor practices was cognizable under the con-tract's grievance and arbitration provisions the Board wouldleave the resolution of this dispute to the procedures providedby the contract. The Board accordingly dismissed the com-plaint. The majority opinion states:. [W]hen the parties have contractually committedthemselves to mutually agreeable procedures for resolv-ing their disputes during the period of the contract, weare of the view that those procedures should be affordedfull opportunity to function ... the board's authority, initsdiscretion, to defer to the arbitration process hasnever been questioned by the Court of Appeals, or by theSupreme Court.The instant case is ana fortiorisituation, as no arbitrationproceedings had been instituted in theCollyercase before thecase came to the Board whereas in this case Brown's Unionfiled a grievance with the Board of Conciliation on August 8,1970, but it was not until January 22, 1971, that Brown fileda charge with the National Labor Relations Board TheBoard in the past has also dismissed a complaint where thecharging party has concurrently utilized arbitration proceed-ings and Board processes for the purpose of litigating hisdispute."It is found, therefore, that the adjudication of the com-plaint herein should be eschewed in deference to the griev-ance procedures to which the Union and Respondent Com-pany have contractually obligated themselves to "fullcooperation" in settling all grievances. Moreover, to adjudi-cate this dispute might be tantamount to an oblique vitiationof the grievance procedure itself in that it would serve as arallying point as well as an alternative forum for litigants whowould be encouraged thereby to fit another arrow to theirbow by concurrent recourse to Board processes rather thanadhering to the contractually agreed-upon grievance proce-dures Furthermore, if the parties are required first to exhausttheir rights under the grievance procedures as a condition ofobtaining a Board determination, this might eventuate, inmany instances, in the aborting of incipient unfair labor prac-tice proceedings. It would seem, therefore, and the Board hasso held, that if the dispute is referable to the agreed-upongrievance machinery, a charge or complaint should not issueuntil that procedure has been exhausted."Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,there is hereby issued the following recommended:ORDERThe complaint is dismissed in its entirety.faciecase of discrimination within the meaning of Section'Economy Stores, Inc,120 NLRB 1, 8,Schwob Manufacturing Co vNLRB,297 F 2d 864 (C A 5)10Timken Roller Bearings Co,70 NLRB 500, 501°NL R.B. v McGahey,233 F.2d 406, 412-413 (C A 5) Accord" CollyerInsulated Wire, supra Crown Zellerback Corp,95 NLRB 753NL R B. v Ace Comb Co,342 F 2d 841 (C A 8)United TelephoneCo,112 NLRB 779, 781